Citation Nr: 1542655	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  01-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than June 20, 1997 for the award of a total disability compensation rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than June 20, 1997 for the establishment of basic eligibility for Dependents' Educational Assistance (DEA) benefits under  38 U.S.C.A. Chapter 35.

3.  Entitlement to a higher initial rating, greater than 60 percent for post-discectomy and fusion of the lumbosacral spine.
 

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions issued in February, March, and April 2001, as well as in August 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  These decisions granted service connection and a 60 percent disability rating for post-discectomy and fusion of the lumbar spine, effective from June 20, 1997.  The Veteran appealed the effective date for the award, as well as the effective dates assigned in the April 2001 RO decision that awarded a TDIU effective June 20, 1997, and established basic eligibility for DEA benefits.

In December 2002, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of that hearing is associated with the claims file.  In a December 2005 decision, the Board denied the Veteran's claims.

The Veteran appealed the Board's December 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision of November 2007, the Court vacated the Board's decision and remanded the matter for readjudication.  A copy of the Court's Memorandum Decision has been placed in the claims file.

In September 2008, the Board remanded these matters for additional development, and thereafter denied the claims in an October 2009 decision.  The October 2009 Board decision was appealed to the Court, and the Court granted the parties' Joint Motion for a Remand (Joint Motion) and vacated the Board's September 2008 decision.

In a September 2011 decision, the Board again denied the Veteran's claims.  The Veteran appealed the Board's September 2011 decision to the Court, and the Court granted the parties' Joint Motion and vacated the Board's September 2011 decision. 

Thereafter, in its September 2012 decision, the Board awarded an earlier effective date of October 30, 1970 for the grant of service connection for a low back disorder, though further denied the remaining claims for earlier effective dates for a TDIU and establishment of basic eligibility for DEA benefits.

The Veteran again appealed to the Court, which granted the parties' most recent, April 2014 Joint Motion, and vacated the Board's September 2012 decision.  

In July 2014, the Board granted a still earlier effective date for the grant of service connection for a low back disability - July 29, 1970, the date of the Veteran's discharge from service.  This is considered to have been a full grant of the benefit sought with regard to the effective date, and thus the matter is no longer on appeal, the effective date having been implemented by an RO action in August 2014.

Also in July 2014, the Board remanded the issues of entitlement to earlier effective dates for TDIU and DEA for additional development.  Specifically, the Board ordered that the US Social Security Administration (SSA) be contacted in order to obtain any SSA decisions and associated medical records underlying such decisions.  These orders having been fulfilled, the appeals were returned to the Board for adjudication.

In March 2015, the Veteran submitted a timely notice of disagreement with the initial rating assigned for his service-connected post-discectomy and fusion of the lumbosacral spine, and the RO did not provide him with a statement of the case in response.  Accordingly, the issue of entitlement to an initial rating greater than 60 percent for service-connected post-discectomy and fusion of the lumbosacral spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for TDIU was raised during the adjudicatory process of the underlying disability, post-discectomy and fusion of the lumbar spine, and has constructively been before VA since 1970.  Beginning August 1, 1992 the Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.

2.  No application, either express or implied, for DEA benefits pursuant to 38 U.S.C.A. Chapter 35, was received by VA prior to June 20, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 1, 1992, but no earlier, for the award of a TDIU have been met.  38 U.S.C.A. § 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400, 4.16 (2014).

2.  The requirements for basic eligibility for DEA benefits under 38 U.S.C.A. Chapter 35 were not met prior to July 20, 1997.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 21.3020, 31.3021 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The immediate issues arise form appeals of the established effective dates for TDIU and DEA.  Generally, once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when an increased rating has been granted.  See Sanford v. Peake, 263 F.App'x 54, 55 (Fed. Cir. 2008).  Based on the foregoing, legally adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

With regard to the Veteran's December 2002 hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In addition to its duty to notify, VA also has a duty to assist an appellant in the development of claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

Specifically regarding Social Security Administration (SSA) records, in its July 2014 remand, the Board ordered that VA contact SSA and obtain copies of any SSA administrative decisions relating to claims for benefits with that agency made by the Veteran, and associated medical records.  The RO made such a request, and in January 2015 SSA responded that the requested "records do not exist [and] further efforts to obtain them would be futile" because the records had been destroyed.  In cases where records once in the hands of the government are no longer in the government's possession, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The unavailability of records, however, does not lower the legal standard for substantiating a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The Board nonetheless finds that, having made adequate efforts to obtain outstanding SSA records, the RO substantially complied with the July 2014 remand directives.  Stegall v. West, 11Vet. App. 268, 271 (1998).

The Veteran was afforded a hearing before the undersigned, and all records pertinent to the effective dates claims are of record.  The case has been remanded twice by the Board for additional development, and such development was completed.  There is no indication in the record that there is any additional, relevant, and available evidence that has not been associated with the claims files.  

In March and September 2015 letters, the Veteran's representative argued that VA should afford a "retrospective medical opinion" to address whether the Veteran's service-connected back disability prevented employment during certain periods between 1970 and 1997.  The Board has considered the utility of such an examination, however as described below, the Board finds that VA's duty to assist does not require than an examination be provided in this case, as there is already sufficient competent and probative evidence on file for the VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Rather, the Board is capable of rendering a decision based only on the evidence of record, and seeking an examination at this juncture would serve no purpose other than to delay resolution of the Veteran's appeals.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the current claims and no further notice or assistance is required.

Earlier Effective Dates, Generally

The Veteran has been awarded entitlement to TDIU and DEA, effective June 20, 1997, and he contends that the effective dates for these awards should be earlier.  His primary contention - reflected in a June 2014 statement from his representative - is that because his unemployability is due to a service-connected back disability, and because entitlement to service connection for that disability has been continuously on appeal since 1970, the effective date assigned for TDIU and DEA should be fixed at some point prior to 1997 and possibly as far back as 1970.  The Veteran has also reported that he stopped working in August 1992 and began receiving disability benefits from SSA soon thereafter; suggesting that this "demonstrates that his entitlement to TDIU should be established as of August 1992" with the effective date for DEA flowing from the award of TDIU.  See June 2014 representative's statement.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. §§ 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  Unless specifically provided otherwise, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Additionally, under 38 C.F.R. § 3.155(a) (2014), a veteran or a representative of a veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p) (2014).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

In making all determinations, the Board must consider all of the evidence, including evidence received prior to any previous final decisions and the lay evidence of record.  Hazan v. Gober, 10 Vet. App. 511 (1997); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Earlier Effective Date for Award of TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  As an initial matter, the Veteran has been entitled to a single 60 percent rating throughout the period on appeal, and thus the schedular criteria for TDIU have been met.

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  To the extent that a TDIU claim is a claim for increased compensation, the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  However, where TDIU is raised in a case where the assignment of the initial disability rating is on direct appeal, it is error for VA to consider the matter under the regulations relating to effective dates for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).

Here, the Veteran's TDIU claim stems directly from his original, October 1970 claim of service connection for his back disability.  In a prior Board decision, an effective date for the award of service connection for post-discectomy and fusion of the lumbosacral spine was granted dating back to July 1970.  The RO implemented the effective date in an August 2014 decision, from which the Veteran timely appealed. 

In the parties' April 2014 Joint Motion, the Board was directed to consider whether entitlement to an effective date earlier than June 20, 1997 for a TDIU, as well as eligibility for DEA benefits, were components of the Veteran's original claim for service connection for a low back disability, and whether their effective dates should be assigned accordingly, in light of the Court's previous decision in Rice, 22 Vet. App. 447.  As observed in the Joint Motion, the Court in Rice had held that the issue of a TDIU can be either part of an original claim for service connection or it can be part of a claim for an increased rating.  See id, at 452-53 (holding that "an initial claim for benefits for a particular disability might also include an assertion of entitlement to TDIU based on that disability (either overtly stated or implied by a fair reading of the claim or of the evidence of record)").  The Court went on to clarify that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  

The record shows that the Veteran's formal claim for TDIU was not received until March 30, 2001.  However, because the Veteran has since appealed from the initial rating assigned for the underlying disability, entitlement to TDIU was thus "raised during the adjudicatory process of the underlying disability" as well as "during the administrative appeal of the initial rating assigned for that disability."

Having determined that the Veteran's claim for TDIU was functionally received congruently with his claim for service connection - and subsequent appeal of the initial rating assigned - in 1970, the Board is left to consider at what point in time entitlement arose for the grant of TDIU, and whether such time was prior to June 20, 1997.  See 38 C.F.R. § 3.400.

To reiterate, the criteria for TDIU will have been met at the point in time when the Veteran's service-connected post-discectomy and fusion of the lumbosacral spine rendered him unable to secure or follow a substantially gainful occupation.  
Marginal employment is not considered substantially gainful employment, and generally exists when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration is given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing is considered in this determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In a July 2012 written brief, the Veteran's representative contended that if an earlier effective date were assigned for the grant of service connection for low back disability, then the same earlier effective date should be assigned for the grant TDIU.  No clear legal or factual basis for a revision of the effective date for TDIU was advanced with this contention, other than a reference to the fact that, at the time of the brief, the same effective date had been assigned for the grants of service connection for low back disability and for TDIU.  The Board notes that the October 30, 1970 claim of entitlement to service connection for a low back disability did not include any claim for TDIU; in fact, the Veteran checked a box on that application expressly indicating that he was not claiming total disability at that time.

The Veteran provided VA with a September 2007 Social Security Statement which includes a record of his earnings from 1963 through 2005.  This document shows levels of annual income after service varying between just over $1,000 in 1971 to more than $130,000 in 1992 - the final year during which the Veteran had any reported income.  The Veteran has repeatedly contended, including in his March 2001 claim for TDIU, that he stopped working in August 1993 - or possibly August 1992 - due to the severity of his back symptoms.  In March 2015, the Veteran's representative drew attention to the fact that the Veteran's "income fell below the federal poverty threshold in 1970, 1971, 1979, 1980, [and] 1983," and argued that this was evidence "consistent with the [V]eteran's testimony and his treatment records indicating that his back condition prevented employment at times." 

The Board finds that Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities, beginning in August 1992, and thus entitlement to TDIU is granted at that time, but not earlier.

The Veteran is competent to report on those facts which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, to the extent that he has indicated that as early as 1993 he applied for SSA disability benefits due to an inability to work caused by his service-connected back symptoms, the Board finds these reports competent and probative.  While competent, however, statements averring to a similar inability to work prior to August 1992 are inconsistent with the record, and are thus of limited probative value.

Specifically, while the Veteran now indicates that he was unemployable off-and-on throughout the 1970s and 1980s, this statement is inconsistent with his March 2001 application for TDIU in which he reported working between 8 and 50 hours a week as an engineer and contractor from 1983 until 1992.  While true that his income fluctuated substantially between 1970 and 1992, this fluctuation is evidence that the Veteran was - in fact - employed, and thus employable.  Not until 1993 when his earnings fell to zero, does the objective record match the Veteran's subjective reports.  To the extent that the Veteran has been somewhat inconsistent in reporting whether he became unemployable in August 1992 or August 1993, the Board again reiterates that he had no income in 1993, making it unlikely that he was employed that year.  

The Veteran has not provided VA with the precise date on which he stopped working due to his service-connected post-discectomy and fusion of the lumbosacral spine, thus leaving the Board to select a day in August to assign the effective date for which entitlement to TDIU arose.  Resolving reasonable doubt in the Veteran's favor, entitlement to TDIU is granted effective August 1, 1992, but not earlier.

Earlier Effective Date for Basic Eligibility for DEA

Subject to various provisions, a child of a person who has a total disability permanent in nature resulting from a service-connected disability is entitled to receive educational assistance.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2014).  Once a dependent is eligible for dependents' educational assistance, he still needs to file a claim for such assistance.  Governing statutes and regulations provide limitations as to the period of eligibility, as well as the duration of the educational assistance.  38 U.S.C.A. §§ 3511, 3512 (West 2014); 38 C.F.R. §§ 21.3040, 21.3041 (2014).

As previously observed, the effective date of compensation will generally be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  Here, unlike his claim for TDIU, an application for DEA is not inferred or implied to follow a claim for a higher initial rating; and the Veteran's application for DEA does not flow back to the date of his original 1970 claim of service connection.

The Veteran's basic eligibility for DEA benefits have been made effective June 20, 1997, and the Board finds that an earlier effective date is not warranted.  Specifically, on careful review of the entire claims file, the Board finds that there is no evidence which might be construed as a claim for DEA benefits.  

Without evidence of a claim prior to June 20, 1997, an earlier effective date cannot be established.  The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

The award of a TDIU rating is effective August 1, 1992, and not earlier.

An effective date earlier than June 20, 1997 for the establishment of basic eligibility for DEA benefits is denied.


REMAND

In August 2014, pursuant to a July 2014 Board decision, the RO established an effective date of July 29, 1970 for the award of service connection for post-discectomy and fusion of the lumbosacral spine.  In so doing, the RO assigned an initial 60 percent rating for the disability.  In March 2015 the Veteran submitted a timely notice of disagreement regarding the initial rating assigned.  

When a veteran has filed a notice of disagreement and there is no statement of the case (SOC) on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Here, in order to rectify the due process deficiency, the matter of entitlement to an initial rating in excess of 60 percent for post-discectomy and fusion of the lumbosacral spine must be remanded for the preparation and issuance of a SOC.


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to an initial rating in excess of 60 percent for post-discectomy and fusion of the lumbosacral spine.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


